COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ex Parte Tulio Wilfredo Escobar

Appellate case number:     01-15-00154-CR

Trial court case number: 1329944-A

Trial court:               351st District Court of Harris County

        This case was abated and remanded to the trial court on March 5, 2015. In the abatement
order, we directed the trial court to execute a certification of appellant’s right to appeal indicating
whether or not appellant has the right to appeal and enter findings of fact and conclusions of law
in conjunction with the denial of appellant’s application for a writ of habeas corpus. On March
19, 2015, the trial court clerk filed a supplemental clerk’s record containing the court’s findings
of fact and conclusions of law. On March 22, 2015, the court reporter filed a reporter’s record of
the March 19, 2015 abatement hearing. That record reflects that appellant has a right to appeal
and the trial court would sign a certification of appellant’s right to appeal. Accordingly, we
REINSTATE this case on the Court’s active docket.

        We direct the trial court clerk to file a supplemental clerk’s record containing the
certification of appellant’s right to appeal, signed on March 19, 2015, no later than 14 days
from the date of this order.

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court


Date: April 9, 2015